DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114 was filed in this Application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114 and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the Appeal has been withdrawn pursuant to 37 C.F.R. § 1.114 and prosecution in this Application has been reopened pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 4/9/2021 has been entered.

Formal Matters
Applicant’s amendment and response filed 4/9/2021, which amended claims 13, and 30-36, and added new claims 37 and 38 has been entered.  
As noted in the Restriction Requirement dated 1/17/2012, in addition to electing a specific group for examination (e.g., elect from Groups 1-4), Applicant was required to choose from the indicated leukocyte species elections if Group 1 was elected (i.e., elect from the species (1) lymphocyte or (2) neutrophil).  In the Response to Restriction Requirement filed on 2/7/2012, Applicant elected Group 1 without traverse and elected the species (1) lymphocyte.  The elected invention with respect to the elected species were examined on the merits since the first Office Action dated 3/12/2012.
- and CD4-).  It appears with either interpretation of the type of cell in claim 38 would have been another species election alternative or a further subspecies election.  Since Applicants have received multiple actions on the merits for the originally presented invention and elected species, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 38 is withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R § 1.142(b) and MPEP § 821.03.
Claims 13, 16, 18, 22-26 and 30-38 are pending.  Claims 1-12, 14, 15, 17, 19-21 and 27-29 were previously cancelled.  In view of the above, claims 25, 26 and 38 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 13, 16, 18, 22-24 and 30-37 are being considered on the merits.  References not included with this Office Action can be found in a prior Action.   

Claim Objection
Claims 35 and 36 are objected to due to the following informality:  
Claims 35 and 36 are objected to under 37 CFR § 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims (i.e., claim 35 depends from multiple dependent claim 34, while claim 36 depends from multiple dependent claims 35 and 34).  See MPEP § 608.01(n).  


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is new.
It is noted that amended claim 13 is directed to an in vitro method of detecting the effect of cells on (1) leukocyte extravasation, (2) leukocyte adhesion to vascular endothelium or to isolated endothelial cells, (3) Fut-7 expression on a leukocyte or (4) expression of CD15s on a leukocyte, the method comprising contacting cells with a leukocyte and detecting the level of one or more of effects (1)-(4), the cells  being non-embryonic, non-germ cells that express one or more of oct4, telomerase, rex-1 and rox-1, and can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers (emphasis added).
New claim 37 (depending from claim 13) requires that the detecting step of claim 13 (underlined above in lines 1 and 4) is performed using an in vitro modulation assay.  
in vitro. 
Additionally, each of the four effects (above) that are to be detected in the method of claim 13 are recited in the alternative and all are instances where the activity of a cell has been modulated.
For example, alternative (1) requires measurement of extravasation activity of leukocytes upon contact with a cell (i.e., a test cell).   Alternative (2) requires an assessment of leukocyte adhesion to vascular endothelium or to isolated endothelial cells.  Alternatives (3) and (4) appear to require measurement of the effects of contact with a cell (i.e., a test cell) has on Fut-7 or CD15s expression on a leukocyte, respectively.
It is noted that in each case, the in vitro assay required by alternatives (1)-(4) there is an assessment of the modulation of a leukocyte or endothelial cell’s activity based on contact with a cell (i.e., a test cell) that is necessitated by the assayer. 
Therefore, in view of the above, the plain language of claim 13 indicates that the assay is a “modulation assay” that is performed in vitro.  Additionally, an assay (i.e., an in vitro assay) must necessarily be performed in order to detect an effect (i.e., any of the alternative effects (1)-(4), above).  
Accordingly, in view of the above, claim 37 does not appear to further limit claim 13 since claim 13 already requires an in vitro detection in which the detection is some form of modulation using an assay.
Applicant may cancel claim 37, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing 
Claim Interpretation
Claim 13 is directed to an in vitro method of detecting the effect of cells (i.e., generic cells) on effects (1), (2), (3) or (4), where the generic cells are contacted with leukocytes, where they are then assayed for the detection of levels of one or more effects (1), (2), (3) or (4).  The assay is not otherwise defined in the claims or the specification such that it would provide any definitive meaning as to how the generic cell in vitro assay that detects one or more of the four effects is to be interpreted by the Examiner.  Absent a definition by the Applicant, the Examiner is required to give terms their broadest reasonable interpretation.  
Therefore, in light of the above, the in vitro method of “detecting the effect of cells on (1)...(2)...(3)...or (4)…, the method comprising contacting cells with a leukocyte and detecting the level of one or more of effects (1)-(4)....” can be any physical wet lab assay known in the art that is able to assay any functional or physical properties of cells related to one of the four recited properties. 

Claim Rejection - 35 U.S.C § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 22-24, 30-34 and 37 are rejected under 35 U.S.C. § 102(b) as being anticipated by Maziarz et al. (U.S. PGPUB 2006/0263337; 2006) as evidenced by Korngold et al. (Biology of Blood and Marrow Transplantation, Vol. 9, pp. 292-303; 2003).  This rejection has been maintained and made for new claim 37.
Regarding claim 13, 23, 24, 30-34 and 37, Maziarz teaches of cells that are multipotent adult progenitor cells (MAPCs), which are not embryonal stem (ES), embryonal germ (EG) or germ cells and that they have the capacity to differentiate into cell types of at least two of the three primitive germ layer lineages (ectoderm, mesoderm, and endoderm), and, in many cases, into cells of all three primitive lineages (paragraph 40).  MAPCs express telomerase, oct-3/4, rex-1, rox-1, and sox-2 (paragraph 41).
Maziarz teaches that MAPCs are a class of non-ES, non-EG, non-germ cells which emulate the broad biological plasticity characteristics of ES, EG, and germ cells, while maintaining other characteristics that make non-embryonic stem cells appealing (e.g., MAPCs are capable of indefinite culture without loss of their differentiation potential; paragraph 42).
Maziarz teaches that MAPCs are isolated human bone MAPCs (from human bone marrow; paragraphs 43, 48, 49, 213, 317 and 318; claims 8-10).  
It is noted that Applicant indicates in the originally filed specification (paragraph 134) that MAPC is an acronym for “multipotent adult progenitor cell” (non-ES, non-EG, non-germ), where MAPCs have the capacity to differentiate into cell types of at least two, such as, all three, primitive germ layers (ectoderm, mesoderm, and endoderm) and express telomerase, Oct 3/4, rex-1, rox-1, sox-2).  Additionally, it is further noted that 
With regard to the claimed “cell” (i.e., MAPCs) in view of the above, Maziarz teaches: 
Claim 13 limitations of the cell:
Maziarz (paragraph(s)):
the cells (i.e., “the” cells or “any” cells) being:

non-embryonic and non-germ cells;
42, 168, 171 and 177
the cells express one or more of:

Oct4,
41, 59, 177, 178, claim 4;
Telomerase,
41, 58, 177, 178, claim 3;
Rex-1, and 
41, 177, 333;
Rox-1;
41, 177, 333;
and can differentiate into cell types of at least two of

endodermal, 
39, 40, 177 191; Claims 1-2;
ectodermal and 
39, 40, 177 191; Claims 1-2;
mesodermal germ layers
39, 40, 177 191; Claims 1-2;


Maziarz teaches the same cells (MAPCs) that express the same markers for the same purpose as Applicant. 
With regard to an in vitro method “detecting the effect of cells (I),” Maziarz teaches that MAPCs have the ability to modulate, and suppress immune responsiveness via in vitro T-cell proliferation assays (paragraph 404, Example 6; i.e., detecting an effect the cells have on leukocytes).  Maziarz also teaches that when T-cells are activated, they secrete cytokines such as IL-2 (interleukin 2), IFN-γ (interferon-gamma), and TNF-α (tumor necrosis factor-alpha) (paragraph 9).  
Korngold provides evidence that injured tissues respond with the production of factors - cytokines, chemokines, and adhesion molecules, among others - that signal the immune system that infection or injury has occurred (page 292, column 1, paragraph 1, to page 293, column 1, paragraph 1).

Korngold also provides evidence that TNF-α also upregulates the expression of intercellular adhesion molecules-1 on vascular endothelium, which enhances the ability of T-cells and other leukocytes to extravasate into target tissues (page 293, column 1, paragraph 1).  In other words, Korngold teaches that adhesion and extravasation are part of the inflammatory response, where injured tissues respond with the production of factors - cytokines, chemokines, and adhesion molecules in which inflammatory cytokines such as TNF-α, IFN-γ, IL-2, and others, may cause direct tissue damage.
In view of the above, Korngold provides evidence that when leukocytes are activated, they produce inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and others, and TNF-α, IFN-γ, IL-2 are those inflammatory cytokines that cause extravasation and adhesion.  
Maziarz teaches exemplified assays where ConA (a T-cell activator), responder T-cells (prepared from lymph nodes) and MAPCs (from bone marrow), were added to microtiter plate wells (paragraphs 405-409; Example 6; an in vitro assay where MAPCs are in contact with and effecting the lymphocytes-leukocytes).  The plates were incubated for 4-5 days, plates were then pulsed with 1 µCi/well 3H-thymidine during the last 14-18 in vitro assay detecting an effect the cells have on leukocytes).  
Maziarz teaches increasing amounts of the T-cell activator ConA resulted in a dose-dependent stimulation (activation) of T-cell proliferation, where MAPCs inhibited proliferation of the ConA  activated T-cells and inhibition depended on the dose of MAPCs (paragraph 412, Example 6; Fig. 4).  The maximum inhibition, 50%, occurred and shows that MAPCs suppress the proliferation of activated T-cells (paragraph 412, Example 6; Fig. 4).  
Maziarz teaches in an exemplified in vitro T-cell assays that exposure of responder T-cells derived from the lymph nodes to stimulator cells resulted in very robust proliferative responses of the responder cells (paragraph 420; Example 7).  Maziarz also teaches in an exemplified in vitro method where 96 well microtiter plate wells were loaded with MAPCs (bone marrow), a stimulator (activator) cell stock (rat splenocytes – white blood cells that include T-cells) or control, or a responder cell stock (responder T-cells prepared from lymph nodes) or control; and media (paragraphs 413-417, Example 7; MAPCs are in contact with the lymphocytes).  Maziarz further teaches that MAPCs suppress proliferation of stimulated (activated) T-cells, where MAPCs have the ability to suppress proliferation of syngeneic and non-matched (allogeneic) T-cell proliferative responses as demonstrated by the results of mixed lymphocyte reactions (MLRs; paragraphs 413-417, Example 7).  
Further, the addition of increasing doses of syngeneic MAPCs and non-matched (allogeneic) MAPCs resulted in a significant and dose-dependent inhibition of T-cell in vitro assay are in contact with lymphocytes and elicit (detect) the level of an effect on the lymphocytes).   
Maziarz teaches that the results show that syngeneic and allogeneic MAPCs suppress activated T-cell proliferation even in the presence of potent activator splenocytes from non-matched rats where there was ~80% inhibition and also very substantial inhibition at much lower ratios of MAPCs to the other cells in the reaction (paragraphs 413, 423, Example 7; FIGS. 5A and 5B).  The results demonstrate not only that MAPCs have a strong immunosuppressive effect, but also that a relatively small number of MAPCs is sufficient to inhibit a relatively large number of competent T-cells even in the presence of very potent T-cell activators (paragraph 423, Example 7).
Additionally, Maziarz exemplifies an in vitro method where MAPCs suppress previously stimulated (activated) T-cells in mixed lymphocyte reactions (MLRs; MAPCs are in contact with the lymphocytes-leukocytes), where MAPCs strongly suppress T-cell proliferation in MLRs when they are added three days after stimulation by allogeneic splenocytes (paragraph 437, Example 10).  
Maziarz teaches that secretion of factors, including trophic factors, can contribute to the efficacy of MAPCs for limiting inflammatory damage (paragraph 209).  Maziarz also teaches that by these and other mechanisms, MAPCs can provide beneficial immunomodulatory effects (paragraph 210).  MAPCs may be used to treat inflammatory diseases, either as a sole agent or adjunctively, where MAPCs may be used to treat 
In view of the above and claim 13, Maziarz teaches:
Claim 13 limitation:
Maziarz (paragraph(s)):


An in vitro method of detecting the effect of the cells (I)
205-210, 402, 404,406-412, 421-423 and 434-438;
on

 (1) Leukocyte extravasation,


121,122,124, 205-210, 311-313 402, 404,406-412, 421-423 and 434-438;
or alternatively   (2) Leukocyte adhesion to vascular endothelium or to isolated endothelial cells,

or alternatively (3) Fut-7expression on a leukocyte;

or alternatively (4) Expression of CD15s on a leukocyte;

the method comprising

contacting cells (I) (i.e., “the” cells or “any” cells) with a leukocyte and detecting the level of one or more of effects (1)-(4) 
205-210, 402, 404,406-412, 421-423 and 434-438;


In view of the above table and the above claim interpretation, Maziarz teaches in vitro assay methods where a cell (MAPCs; the same cells as Applicant, expressing the same markers for the same purpose) is in contact with leukocytes (lymphocytes), and detecting an effect the cells have on the leukocytes (lymphocytes).  Additionally, the effect of the cells that is detected is, among others, that MAPCs suppress proliferation of activated T-cells, where MAPCs have the ability to suppress proliferation of syngeneic and non-matched (allogeneic) T-cell proliferative responses, MAPCs have the ability to modulate and suppress immune responsiveness via in vitro T-cell proliferation assays and that MAPCs have a strong immunosuppressive effect.  
Therefore, with regard to claims 13, 23, 24, 30-34 and 37, in light of the Maziarz teachings and the evidence from Korngold, if MAPCs suppress activation of leukocytes, the MAPCs suppress production of the inflammatory cytokines, such as TNF-α, IFN-γ, IL-
Consequently, where Maziarz teaches an in vitro assay of observing of the effect of MAPCs leukocyte activation, that assay is inherently a detection of the effect of MAPCs on leukocyte extravasation or leukocyte adhesion to vascular endothelium (MPEP § 2112 (II)).  
Accordingly, if MAPCs suppress activation of leukocytes, the MAPCs suppress production of the inflammatory cytokines (such as TNF-α, IFN-γ, IL-2) and therefore MAPCs suppress (i.e., reduce, which is an effect) leukocyte extravasation or leukocyte adhesion to vascular endothelium (MPEP § 2112 (II)).
In view of the above, if MAPCs are reducing inflammation, the MAPCs are directly or indirectly affecting effects (1), (2), (3) or (4).  Therefore, since the Maziarz reference teaches MAPCs reducing inflammation, this would inherently read on the cell’s (MAPCs) ability to have at least one effect (i.e. effects (1), (2), (3) or (4)) which are detected via an in vitro assay where MAPCs are in contact with a leukocyte (see MPEP § 2112).
It is additionally noted that in view of the above, Maziarz teaches claim 37 since it does not further limit claim 13 (see the rejection under 35 U.S.C. § 112, fourth paragraph).
Regarding claim 22, Applicant indicates that recruitment of leukocytes are receptor-mediated and that the products of inflammation, such as histamine, promote the immediate expression of P-selectin on endothelial cell surfaces (original specification, page 2, paragraph 4).  Cytokines from injured cells induce the expression of E-selectin 
In view of the above (see also the above tables), Korngold provides evidence that when leukocytes are activated, they produce inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and others, and TNF-α, IFN-γ, IL-2 are those inflammatory cytokines that cause extravasation and adhesion.
Therefore, if MAPCs suppress activation of leukocytes, the MAPCs suppress production of the inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and therefore MAPCs suppress leukocyte extravasation or leukocyte adhesion to vascular endothelium (MPEP § 2112 (II)). 
Consequently, what Maziarz teaches is in vitro assays of detecting an effect of MAPCs on leukocyte activation, where the assays are necessarily a detection of an effect of MAPCs on leukocyte extravasation or effecting leukocyte adhesion to vascular endothelium since MAPCs can provide beneficial immunomodulatory effects, including, 
The expression of E-selectin and P-selectin would therefore be reduced since Maziarz teaches that MAPCs suppress the proliferation of activated T-cells, MAPCs can provide beneficial immunomodulatory properties and effects and that MAPCs may also secrete factors that can contribute to the efficacy of MAPCs in limiting inflammatory (tissue) damage (paragraphs 200, 209 and 210) (MPEP § 2112 (II)).
It is additionally noted that lymphocytes inherently have the E-selectin ligand counter-receptor CD-15s and lymphocyte adhesion to the vascular endothelium is based on E-selectin mediated adhesion with CD15s (see MPEP § 2112 (II)).
Therefore, in light of the above, the Maziarz reference anticipates claims 13, 22-24, 30-34 and 37.
Response to Arguments
Applicant’s arguments (Reply, pages 5-7) have been fully considered and found not persuasive.  The Office Action dated 5/1/2019 and the Examiner’s Answer to Appeal Brief Dated 12/31/2019 are expressly incorporated herein.
With regard to Applicant’s arguments (Reply, pages 5-7) concerning the U.S. Patent and Trademark Office Patent Trial and Appeal Board (PTAB; “Board”) Decision dated 2/10/2021, they are not persuasive in view of the rejections above, the above Final Office Action and Examiner’s Answer of record (expressly incorporated herein) and the PTAB Decision dated 2/10/2021.
As noted in the PTAB Decision, and noted in the above rejection, that in light of the claim interpretation, claims are given their broadest reasonable interpretation In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000), where the “detecting in vitro limitation can be any physical or wet lab assay known in the art that is able to assay one of the four recited properties (PTAB Decision, page 7, paragraph 3).  The Board also agreed that this limitation encompasses detection that is direct or indirect and can be positive, negative, or neutral, where the assays disclosed in Maziarz, which detect the effect of MAPCs on T-cell proliferation and/or activation, indirectly detect the effect of MAPCs on leukocyte extravasation and adhesion as evidenced by Korngold (PTAB Decision, page 7, paragraph 3).  
With regard to Applicant’s arguments concerning the Board and the Declaration by Dr. Busch (Reply, page 6), this is also found not persuasive since the Board did not find that such contentions supported in the Declaration (PTAB Decision, page 8, paragraph 1).   Further, the Board indicated that the Declaration did not specifically address the results of Example 7 from Maziarz, which found that addition of increasing doses of syngeneic Lewis MAPCs and non-matched (allogenic) MAPCs “resulted in a significant and dose-dependent inhibition of T-cell activation” (PTAB Decision, page 8, paragraph 1).  As discussed in Korngold, T-cell activation leads to a cascade of cytokines, which ultimately leads to leukocyte extravasation and leukocyte adhesion on vascular endothelium (PTAB Decision, page 8, paragraph 1). 
 Applicant indicates that Dr. Busch did review Example 7 to arrive at her conclusion (Reply, page 6), however this is not persuasive since there is no evidence within the record to support such an assertion.
The Board also agreed that Maziarz teaches that MAPCs were known to have pleiotropic functions, not limited to a narrow subset of functions, where by contacting in vitro the effect of the cells on, e.g., leukocyte extravasation and/or leukocyte adhesion (PTAB Decision, page 8, paragraph 2).  

Claims 16 and 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Maziarz (as evidenced by Korngold) as applied to 13, 22-24, 30-34 and 37, above, further in view of Nguyen et al. (Journal of Immunological Methods, Vol. 275, pp. 57-68; 2003).  This rejection is new in view of the addition of claim 37.
The teachings of Maziarz (as evidenced by Korngold) are set forth above (expressly incorporated herein) and anticipate claims 13, 22-24, 30-34 and 37. 
Regarding claims 16 and 18, Maziarz (as evidenced by Korngold), above, does not teach that the lymphocytes are CD34+ or CD8+ (claim 16) or that the lymphocytes are CD4+ or CD8+ (claim 18).
Nguyen teaches that T-cells were harvested on days 0, 3, 5, 7, 9, 11 and analyzed by flow cytometry, where CD3-ECD and CD4-fluorescein isothiocyanate (FITC) or CD8-FITC antibodies were used to distinguish T-cell subsets (Abstract).  Nguyen teaches that allogeneic PBMNC from heparinized whole blood were isolated and naive T helper cells and cytotoxic T lymphocytes (CTLs) were separately selected (page 59, column 1, paragraph 1).  Highly purified (>90%) CD4+/CD45RA+ and CD8+/CD45RA+ cells were obtained by depletion of all non-T cells by magnetic sorting using monoclonal antibodies against, amongst others, CD8 or CD4 (page 59, column 1, paragraph 1).  CD3+/CD4+ or CD3+/CD8+ antibodies were used separately to distinguish Th cells or CTLs from the other cell populations (page 59, column 1, paragraph 1).  

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Response to Arguments
With regard to Applicant’s arguments on page 7 the Reply concerning this rejection under 35 U.S.C. § 103(a), Applicant relies on arguments from the rejection of Maziarz (as evidenced by Korngold), above, to argue this rejection.  Therefore, the response set forth above for the Maziarz rejection, above, also applies to this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 13, 16, 18, 22-24, 30-34 and 37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 23-26 and 31-38 of co-pending Application No. 14/051,164.  This rejection is new.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
in vitro method of detecting the effect of cells on (1) leukocyte extravasation, (2) leukocyte adhesion to vascular endothelium or to isolated endothelial cells, (3) Fut-7 expression on a leukocyte or (4) expression of CD15s on a leukocyte, the method comprising contacting cells with a leukocyte and detecting the level of one or more of effects (1)-(4), the cells  being non-embryonic, non-germ cells that express one or more of oct4, telomerase, rex-1 and rox-1, and can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.
Dependent claims 16, 18, 23 and 24 are directed to the types of lymphocytes in lymphocyte extravasation or adhesion.
Dependent claim 22 is directed to the markers or proteins expressed for which the cells are assayed.
Dependent claims 30-32 are directed to the markers expressed in the cells.
Dependent claims 33 and 34 are directed to the cell types the cells can differentiate into.
Dependent claim 37 is directed to performing an in vitro assay.
Co-pending Application No. 14/051,164 claim 23 is directed to a method to construct a cell bank that comprises expanding and storing cells and further comprising detecting in vitro the effect of cells on (1) leukocyte extravasation, (2) leukocyte adhesion to vascular endothelium or to isolated endothelial cells, (3) cytokine-mediated activation of endothelial cells, or (4) expression of one or more cell adhesion molecules on an endothelial cell, by contacting cells with a leukocyte and detecting the effect of the cells on (1) or (2) or contacting cells within an endothelial cell and detecting the effect of cells on (3) or (4), the cells being non-embryonic, non-germ cells that have one or more of oct4 
Dependent claim 24 is directed to the markers or proteins expressed for which the cells are assayed.
Dependent claims 25 and 26 are directed to expression of proteins, which read on instant claim 22. 
Dependent claims 31-33 are directed to expressed markers within the cell, which reads on instant claims 30-32.
Dependent claims 34 and 35 are directed to the cell types the cells can differentiate into, which read on instant claims 33 and 34.
Dependent claims 36 and 37 are directed to the source of the cells.
Dependent claim 38 is directed to performing an in vitro assay, which reads on instant claim 37.
It is noted that claim 23 of co-pending Application 14/051,164 is a species claim to instant claim 13 since co-pending Application 14/051,164 claim 23 is directed to a narrower limitation of expanding and storing cells to construct a cell bank where such expanded and stored cells are utilizing the same in vitro assay for detecting effects on the cells (i.e., same effects (1) and (2) as in the instant Application). 
Therefore, in light of the above, the limitations within claim 23 of co-pending Application No. 14/051,164 are narrower in comparison to the limitations of instant claim 13; thereby claim 23 of co-pending Application No. 14/051,164 is a species claims and anticipates instant claim 13.
As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Thus, claim 23 of co-pending Application No. 14/051,164 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 13, 16, 18, 22-24, 30-34 and 37 of the instant Application encompass and/or are encompassed by claims 23-26 and 31-38 of co-pending Application No. 14/051,164.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631